Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 7, 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamers (US 2008/0008509) in view of Stauber (US 7,052,006), Goodwin (EP 0 791 537) and Zobel (US 3,960,096).
	Hamers discloses-
conveying 19, 16a individual products D in a continuous stream to a stacking location 1;
at a stacking location, depositing products D into a vertical accumulator (indicated generally as 17 in FIGS. 3, 5a) such that products D are initially stacked in an accumulator;
upon reaching a predetermined fill level via counting of initially stacked products D atop a bottom retainer 3b (4a, 4b) in an accumulator, opening a bottom retainer such that stacked products D drop into a carton placed below a accumulator, a bottom retainer at a fixed height in an accumulator such that stacked products D drop from a fixed height at which they were stacked on a bottom retainer into a discharge element (indicated generally as 21);
upon opening a bottom retainer (FIG. 5b), continuing to deposit products D into an accumulator and actuating a mid-level retainer 3a (FIG. 5b) in an accumulator that captures products D that continue to be deposited into an accumulator at an intermediate height above a bottom retainer, a mid-level retainer at a fixed height in an accumulator; and
closing a bottom retainer after stacked products D drop into a carton, and then opening a mid-level retainer such that products D captured by a mid-level retainer drop from a fixed height of a mid-level retainer at which products D were deposited on a mid-level retainer onto a bottom retainer.
Hamers does not disclose that at a stacking location, depositing facemasks products into a vertical accumulator such that facemasks products are initially stacked in an accumulator atop a bottom retainer in an accumulator. Nor does Hamers a method of processing facemasks or disclose dropping articles from a bottom retainer into a carton.


    PNG
    media_image1.png
    221
    401
    media_image1.png
    Greyscale

	(C3/L52-63)
Thus, Stauber discloses that stack is completed on bottom retainer 24 and then mid-level retainer 26 enters an accumulator to have formed a stack thereon. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hamers to include depositing products into a vertical accumulator such that products are initially stacked in an accumulator atop a bottom retainer in an accumulator, as taught by Stauber, thereby improving on stack stability and reducing the need to store sub-stacks prior to further processing. 
Goodwin discloses dropping articles from a bottom retainer, including upon reaching a predetermined fill level via counting of initially stacked articles atop a bottom retainer 18 (FIG. 6) in an accumulator 2, opening a bottom retainer 18 (FIGS. 8, 9) such that stacked articles drop into a carton C placed below an accumulator 2, a bottom retainer at a height in an accumulator 2 such that stacked articles drop from a height at which they were stacked on a bottom retainer into a carton. Therefore, it would have 
Hamers discloses stacking documents, e.g. planar articles. Zobel discloses facemasks are generally flat that allow for stacking performance replicated by Hamers articles suggesting substitutability within the art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hamers to stack facemasks under the teachings of Zobel where similar articles, i.e. planar or flat articles, function identically in the same method.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamers in view of Stauber, Goodwin and, Zobel and further in view of Allen (US 9,150,382) which discloses that a conveyance speed of facemasks is slowed prior to a facemask being deposited into an accumulator. Allen discloses the operation of conveyor 110 relative to stacking of articles in accumulator 125 thusly:
FIG. 2 illustrates one possible stage during operation of the stacking device 100, in which the height 135 of the stack 124 in the hopper 125 is below the target fill level 140. When the sensor 117 detects that the height 135 of the stack 124 in the hopper 125 is below the target fill level 140, the device 100 may increase the speed at which the conveyor belt 110 is rotated, thereby increasing the rate at which items 132 are deposited into the hopper 125. In some embodiments, the speed of the conveyor belt 110 may be increased to a speed that is faster than the rotational speed of the finishing conveyor 137. This serves to increase the height 135 of the stack 124 so that it may reach the target fill level 140 at a faster rate. In other embodiments, the finishing conveyor 137 may include one item per linear distance (e.g., 1 item per foot) whereas the conveyor belt 110 may include several items per the same linear distance in a shingled fashion (e.g., six items per foot). Thus, varying the ratio of items per linear distance between the finishing conveyor 137 and the conveyor belt 110 also may varying the height 135 of the stack 124. 
FIG. 3 illustrates the device 100 in another stage of operation, in which the height 135 of the stack 124 is higher than the target fill level 140. In such cases, when the sensor 117 detects that the height 135 of the stack 124 in the hopper 125 is above the target fill level 140, the device 100 may decrease the speed at which the conveyor belt 110 is rotated, thereby decreasing the rate at which items 132 are deposited into the hopper 125, and decreasing the height 135 of the stack 124 such that the top of the stack 124 is lowered back to the target fill level 140. 
(Column 8, line 13 thru column 9, line 63)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hamers wherein a conveyance speed of facemasks is slowed prior to a facemask being deposited into an accumulator, as taught by Allen, to adjust drop distance for articles entering an accumulator.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamers in view of Stauber, Goodwin and Zobel and further in view of Graves (US 4,111,411) which discloses planar articles are deposited from a conveyor 10 into an accumulator by .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamers in view of Stauber, Goodwin and Zobel and further in view of Chiyoda (JP 2006206085) which discloses that articles 300 are deposited an accumulator in an alternating configuration via reorienter 102, 210, 211. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hamers to include articles are deposited an accumulator in an alternating configuration, as taught by Chiyoda, for correct posture of articles in a correct order in an accumulator.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamers in view of Stauber, Goodwin and Zobel and further in view of Hopwood (US 8,061,960) which discloses that facemasks are conveyed to the stacking by a rotary vacuum conveyor 14, 16 and released from a vacuum conveyor above an accumulator 13. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Hamers to include wherein facemasks are conveyed to the stacking by a rotary vacuum conveyor and released from a vacuum conveyor above an accumulator, as taught by Hopwood, which allows for high speed stacking from multiple supply conveyors.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652